Title: To John Adams from William Eustis, 10 March 1810
From: Eustis, William
To: Adams, John



Sir,
Washington March 10th. 1810.

I have this morning a disposition to intrude upon your retirement, to save you the trouble of enquiring, and to enable you to correct in your own mind the rumours which will reach your ear in consequence of advices received by the British packet. In an unofficial letter from Mr Pinckney, dated Jan: 4th. that gentleman states the substance of a conference held with the Marquis of Wellesley, which is that so far from justifying he admitted that Mr Jackson had done wrong, or was in the wrong, that by the transaction  the British Government had suffered a damnum. Whether a damnum absque injuria he was not disposed to enquire—that his government saw as was disposed to see nothing in it which ought to interrupt the friendly relations of the two countries—On Mr Pinkney’s communicating to him his instructions, intimating that the President was still disposed to cultivate harmony & to adjust amicably subsisting differences, he expressed great satisfaction, gave assurances that such a disposition was reciprocated by him & he could also add by his associates—that to bring good out of evil was what he wanted—that Mr J—must undoubtedly be recalled—but as he had acted from a view to the interests of his nation, it must be effected in such manner as would spare him all future or additional mortification—& that a gentle man of rank & character would be selected to succeed him—that he was sincerely desirous of cultivating peace & adjusting all differences that for this purpose, after enquiring of Mr P if he had full powers—he said “let us make a beginning & see what we can do—you can meet my at my own house &c.”
Mr P. did prepare a note as had been agreed which note was expected but did not arrive by the packet which sailed on the 12th.
I had intended to add, but have only time to place before you the respect / & great regard / with which / I am / yr—

W Eustis